Title: To James Madison from Auguste Chouteau and Others, 5 December 1813 (Abstract)
From: Chouteau, Auguste
To: Madison, James


        § From Auguste Chouteau and Others. 5 December 1813. “We the undersigned, members of the General assembly of the Territory of Missouri; Do Certify that from a Knowledge of the uprightness, talents and ability of Rufus Easton Esquire of the Town of St. Louis, formed on a personal acquaintance, we believe him a character eminently qualified for the office of a Judge for this Territory, and recommend him to the President and Senate of the United States for that appointment.”
      